PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant, a sergeant with the National Guard, seeks $1,400.00 in tuition and fees for *134summer school classes in 1998. The application and tuition fees were not processed for payment by the respondent within the appropriate fiscal year; therefore, the claim has not been paid. In its Answer, the respondent admits the validity of the claim and the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $1,400.00.
Award of $1,400.00.